 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,             Case No.: 19-CR-3494-GPC
12
                              Plaintiff,
13
           v.                              ORDER AND JUDGMENT TO DISMISS
14
     HUGO RIZO-RIZO,                       INFORMATION WITHOUT
15
                              Defendant.   PREJUDICE
16

17

18

19        Upon motion of the UNITED STATES OF AMERICA, and good cause appearing,
20 IT IS ORDERED that the Information in Criminal Case No. 19CR3494-GPC against

21 defendant HUGO RIZO-RIZO be, and hereby is, dismissed without prejudice;

22        IT IS SO ORDERED.
23
     Dated: October 9, 2019
24

25

26

27

28
